Citation Nr: 1140005	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-09 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, S.R. and L.G


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to October 1965.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In October 2009 the Board remanded the case for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.  

In September 2009, the Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folders.

The United States Court of Appeals for Veterans Claims (Court) found that a claim for benefits for one psychiatric disability could also encompass benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue on the title page has been modified to characterize the claim more generally.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  The Veteran does not meet the diagnostic criteria for a diagnosis of PTSD.

3.  Any currently diagnosed psychiatric disorder, to include diagnosed depression, did not have its onset in service or within one year thereafter and has not been etiologically linked to the Veteran's service, or any incident therein.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD and depression, was not incurred in active military service; and cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.

Prior to initial adjudication of the Veteran's claim, a letter dated in June 2005 provided him notice of what type of information and evidence was needed to substantiate his claim for service connection.  An August 2006 letter provided him with notice of the type of evidence necessary to establish a disability rating and an effective date.  The Board finds that these letters fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 3.159(b)(1); Quartuccio, supra.

VA has secured or attempted to secure all relevant documentation to the extent possible.  Available service treatment and personnel records, VA medical examination reports and treatment records are of record, as well as private treatment records and evaluations.  Also of record is the Veteran's Social Security Administration records.  The written statements of the Veteran's wife, as well as his written contentions regarding the circumstances of his disability are also of record.  The transcript of the Veteran's, his wife's and a friend's testimony at a personal hearing is also of record.  This evidence was reviewed by both the RO and the Board in connection with the Veteran's claim.  

In this case, a portion of the Veteran's service treatment records are on file, as is his service personnel records and DD Form 214.  Indeed, it appears that some records that were previously of record are no longer associated with the claims files.  The record reveals efforts by VA to obtain additional service treatment records, including requesting that the Veteran provide copies of all service treatment records he possessed.  In an April 2011 memorandum, VA outlined the efforts that had been made to obtain the Veteran's service treatment and personnel records and concluded that the records were unavailable for review, and that further efforts to locate them would be futile.  Therefore, while the Board regrets that additional service records pertaining to the Veteran are unavailable, it finds that VA has no further duty to him with respect to obtaining them.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  

VA examinations with respect to the issue on appeal were obtained in July 2006 and February 2008, with a December 2010 addendum from the February 2008 VA examiner.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2006 and February 2008 VA psychiatric examinations obtained in this case are adequate as they are both predicated on an examination of the Veteran and provide complete rationales for the opinions.  The examiners reviewed the Veteran's claims files in conjunction with the examinations and provided opinions regarding whether the Veteran's alleged psychiatric disorder was incurred in or caused by his service.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4).  There remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  Any duty imposed on the VA, including the duty to assist and to provide notification, has been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

The Veteran and his representative contend that his current psychiatric disorder, which has been diagnosed most frequently as depression, but has also been diagnosed as a generalized anxiety disorder, was either incurred in or is the result of his service.  During the course of his appeal, development for a PTSD diagnosis was also accomplished.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including psychosis).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed, in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection for PTSD, the Board is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Although the Veteran believes his psychiatric disorder had its onset during service or is the result of his service, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  

Initially, although medical treatment records and evaluations show that the Veteran has PTSD symptoms and has been assessed in early 2006 with rule out PTSD, he has not been diagnosed with PTSD.  In this regard, the Board finds that the July 2006 and February 2008 VA psychiatric examination reports are most probative as they include a detailed analysis of all of the evidence of record, and offer rational bases for their conclusions.  The VA psychiatric examinations specifically found that while the Veteran did have some of the requisite symptoms, he did not meet all the criteria for a diagnosis of PTSD.  In fact, an April 2008 private psychological evaluation report, while noting "PTSD-like" symptoms, also concludes that the Veteran does not meet the full diagnostic criteria for a PTSD diagnosis.  There is no confirmed medical diagnosis of PTSD of record.

With regard to the Veteran's claim for a psychiatric disorder other than PTSD, the Board finds that the objective evidence of record fails to show that he had a psychiatric disorder, (diagnosed as depression), prior to September 1990, which is almost twenty-five years after his discharge from service in October 1965.  While the available service treatment records frequently note observations that the Veteran appeared depressed during his hospital admission in February and March 1965, the diagnosis at discharge was personality pattern disturbance, immature type, chronic, moderate.  The March 1965 narrative summary did not include a diagnosis of depression.  Likewise, service personnel records show that a psychiatrist disqualified the Veteran from duties involving nuclear weapons due to an "immature personality with moderate impulsitivity and instability."  The Board notes that personality disorders are not "diseases" for which service connection can be granted as a matter of law.  38 C.F.R. § 3.303.  In this regard, the Board acknowledges the Veteran's testimony, as well as VA and private treatment records noting his stated history of depression since his in-service hospitalization and that his initial treatment for such was in 1986.  The Board also acknowledges the Veteran's wife's written statement and testimony that his symptoms of depression started shortly after his discharge from service and that he was initially treated for depression sometime in the 1980s.  However, the Board finds this evidence to be of little probative value, as the contemporaneous treatment records do not support his or his wife's current contentions and recollections.  As noted above, the earliest treatment record for diagnosed depression was in September 1990.  Although private treatment records, dating from September 1990 to October 2002 note the Veteran's stated history of depression since 1986, they do not indicate any history of depression prior to 1986 or during the Veteran's service.  Furthermore, the VA and private treatment records noting a history of depression and depressive symptoms since the Veteran's service or shortly after his discharge are dated beginning in December 2005, after he filed his initial claim in May 2005.  These treatment records are based on the Veteran's stated history rather than a review of objective contemporaneous service treatment records and earlier post-service treatment records.  The Board finds this contemporaneous evidence to be more probative and credible than the Veteran's and his wife's current assertions and beliefs.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Consequently, as a psychiatric disorder was not demonstrated during the first post service year, a grant of service connection on a presumptive basis is not warranted.

Likewise, the Board finds the preponderance of the evidence of record does not etiologically link the Veteran's current psychiatric disorder, predominantly diagnosed as depression, to his service or any incident therein.  Initially, several private treatment records and a psychological evaluation, dating from September 1990 to February 2003, note that he had periods of depression, initially in 1990 and again in 2000 after losing his business.  An October 2002 treatment record in evaluating the Veteran's work-related shoulder injury, noted that he appeared to be developing "reactive depression" and he was referred for a "work psychology evaluation with a psychologist with extensive practice experience in work psychology."  The Board finds this medical treatment evidence to be particularly probative as the Veteran provided health care providers with his pertinent medical history solely for treatment purposes without any consideration of a pending claim.  As noted above, it was not until after the Veteran filed his claim that treatment records first note a history of depression since service.  

In determining the etiology of the Veteran's current psychiatric disorder, the Board also finds more probative July 2006 and February 2008 VA psychiatric examiners opinions with a January 2010 addendum, than a January 2008 VA nurse specialist's letter and the April 2008 and June 2008 evaluations of the Veteran's treating private psychologist.  After reviewing his claims files and examining the Veteran, both VA examiners opined that his currently diagnosed depression was either unrelated to or less likely than not related to his service or his in-service psychiatric treatment.  In contrast, the April 2008 and June 2008 psychological evaluations, after also reviewing the Veteran's records, opine that his current depression and anxiety are at least as likely as not due to his military service.  The January 2008 VA nurse's letter merely opines that the Veteran's military experiences along with his early discharge affected his life and does not offer an etiological link.  The Board finds the VA examiners opinions to be based on all the evidence of record, including the earliest post-service treatment records for diagnosed depression, whereas, the private psychologist's opinions focus primarily on the Veteran's service treatment records and his own stated history.  The VA examiners also provide persuasive rationale for their opinions that the Board finds to be independently supported by medical treatment records dated prior to the date the Veteran initiated his claim.  The Board finds most persuasive the February 2008 examiner's opinion in the January 2010 addendum acknowledging that the Veteran's experiences in service might change him, but that it did not suggest that he had a psychiatric diagnosis as a result of his service or his psychiatric treatment therein.  The Board is free to favor one medical opinion over another when the reasons for doing so are adequately explained.  See Evans v. West, 12 Vet. App. 22, 26 (1998); Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 845 (Fed. Cir. 1999) (unpublished decision), cert. denied 120 S.Ct.1251 (2000) (it is not error for the Board to value one medical opinion over another, so long as a rationale basis for doing so is given).  

In reaching this determination, the Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, a psychiatric disorder is not a condition capable of lay diagnosis, much less the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the Veteran is competent and credible to report symptoms he experienced while in service and thereafter.  However, he is not competent to proffer a diagnosis or provide an opinion as to its etiology.  Thus, the Board cannot assign any significant weight to the Veteran's lay assertions regarding the onset or etiology of his currently diagnosed psychiatric disorder.  Moreover, as outlined above, the Board finds the medical evidence of record more probative regarding the etiology of the Veteran's current psychiatric disorder.  Therefore, the Board determines that the preponderance of the evidence is against service connection for a psychiatric disorder, to include PTSD and depression.  38 U.S.C.A. § 5107(b). In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, to include PTSD and depression, is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


